

CHANGE OF CONTROL AGREEMENT
 
THIS AGREEMENT is entered into as of the 24th day of September, 2008 (the
"Effective Date") by and between Community Financial Corporation ("CFC"), a
Virginia corporation, and JOHN HOWERTON (the "Executive").
 
WITNESSETH:
 
WHEREAS, CFC owns 100% of the outstanding stock of Community Bank (the "Bank"),
a federally chartered savings bank;
 
WHEREAS, Executive is the Senior Vice President/Director of Retail Banking of
the Bank, and as such is a key officer whose continued dedication, availability,
advice and counsel to the Bank is deemed important to the Boards of Directors of
CFC and the Bank and to their respective stockholders;
 
WHEREAS, CFC and the Bank wish to retain the services of Executive free from any
distractions or conflicts that could arise as a result of a change in control of
CFC or the Bank.
 
NOW, THEREFORE, to assure the Bank and CFC of Executive's continued dedication,
the availability of his advice and counsel to the Board of Directors of the Bank
and CFC free of any distractions resulting from a change of control, and for
other good and valuable consideration, the receipt and adequacy whereof each
party hereby acknowledges, CFC and Executive hereby agree as follows:
 
1.           TERM OF AGREEMENT: This Agreement shall remain in effect until
cancelled by either party hereto, upon not less than 24 months prior written
notice to the other party. The execution of this Agreement shall automatically
cancel and void any severance agreement which otherwise might be in effect
between Executive and Bank.
 
2.           CHANGE OF CONTROL: If there is a Change of Control of the Bank or
of CFC during the term of this Agreement, Executive shall be entitled to a
severance payment in the event the Executive suffers an Involuntary Termination
within six (6) months preceding or 24 months after the Change in Control, unless
such termination is for Cause. The amount of such severance payment shall equal
twenty-four (24) months of Executive's then current salary.
 
3.           LIMITATION OF BENEFITS: It is the intention of the parties that no
payment be made or benefit provided to the Executive that would constitute an
"excess parachute payment" within the meaning of Section 280G of the Code and
any regulations thereunder, thereby resulting in a loss of an income tax
deduction by CFC or the imposition of an excise tax on the Executive under
Section 4999 of the Code. If the independent accountants serving as auditors for
CFC immediately prior to the date of a Change of Control determine that some or
all of the payments or benefits scheduled under this Agreement, when combined
with any other payments or benefits provided to the Executive on a Change of
Control by CFC, the Bank and any affiliate of CFC or the Bank required to be
aggregated with CFC or the Bank under Section 280G of the Code, would constitute
nondeductible excess parachute payments by CFC under Section 280G of the Code,
then the payments or benefits scheduled under this Agreement will be reduced to
one dollar less than the maximum amount which may be paid or provided without
causing any such payments or benefits scheduled under this Agreement or
otherwise provided on a Change of Control to be nondeductible. The determination
made as to the reduction of benefits or payments required hereunder by the
independent accountants shall be binding on the parties. The Executive shall
have the right to designate within a reasonable period which payments or
benefits scheduled under this Agreement will be reduced; provided, however, that
if no direction is received from the Executive, CFC shall implement the
reductions under this Agreement in its discretion.
 

 
 
 
 

4.           LITIGATION - OBLIGATIONS - SUCCESSORS:
 
(a)           If litigation shall be brought or arbitration commenced to
challenge, enforce or interpret any provision of this Agreement, and such
litigation or arbitration does not end with judgment in favor of CFC, CFC hereby
agrees to indemnify the Executive for his reasonable attorney's fees and
disbursements incurred in such litigation or arbitration.
 
(b)           CFC's obligation to pay the Executive the compensation and
benefits and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
CFC may have against him or anyone else. All amounts payable by CFC hereunder
shall be paid without notice or demand. The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.
 
(c)           CFC will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of CFC, by agreement in form and substance satisfactory
to the Executive, to expressly assume and agree to perform this Agreement in its
entirety. Failure of CFC to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to the compensation described in Section 2. As used in this Agreement,
"CFC" shall mean Community Financial Corporation and any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 4 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.
 
5.           NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
If to the Executive:
 
 
 
If to CFC:
John Howerton
3384 Cesford Grange
Keswick, VA 22947
 
Community Financial Corporation
38 N. Central Avenue
P.O. Box 1209
Staunton, VA 24402-1209



or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
6.           MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing, signed by the Executive and on behalf of
CFC by such officer as may be specifically designated by the Board of Directors
of CFC. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Virginia.
 

 
 
 
 

7.           INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.           SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.
 
9.           HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision in this Agreement.
 
10.           ARBITRATION: Any dispute, controversy or claim arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Staunton, Virginia (or as close thereto as feasible) in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. CFC shall pay all administrative fees associated with such arbitration.
Judgment maybe entered on the arbitrator's award in any court having
jurisdiction. Subject to Section 4(a), unless otherwise provided in the rules of
the American Arbitration Association, the arbitrators shall, in their award,
allocate between the parties the costs of arbitration, which shall include
reasonable attorneys' fees and expenses of the parties, as well as the
arbitrator's fees and expenses, in such proportions as the arbitrators deem
just.
 
11.           CONFIDENTIALITY - NONSOLICITATION:
 
(a)           The Executive acknowledges that CFC may disclose certain
confidential information to the Executive during the term of this Agreement to
enable him to perform his duties hereunder. The Executive hereby covenants and
agrees that he will not, without the prior written consent of CFC, during the
term of this Agreement or at any time thereafter, disclose or permit to be
disclosed to any third party by any method whatsoever any of the confidential
information of CFC or its affiliates. For purposes of this Agreement,
"confidential information" shall include, but not be limited to, any and all
records, notes, memoranda, data, ideas, processes, methods, techniques, systems,
formulas, patents, models, devices, programs, computer software, writings,
research, personnel information, customer information, CFC's or the Bank's
financial information, plans, or any other information of whatever nature in the
possession or control of CFC or its affiliates which has not been published or
disclosed to the general public, or which gives to CFC or its affiliates an
opportunity to obtain an advantage over competitors who do not know of or use
it. The Executive further agrees that if his employment is terminated for any
reason, he will leave with CFC or the Bank and will not take originals or copies
of any records, papers, programs, computer software and documents and all matter
of whatever nature which bears secret or confidential information of CFC or its
affiliates.
 
(b)           The foregoing paragraph shall not be applicable if and to the
extent the Executive is required to testify in a judicial or regulatory
proceeding pursuant to an order of a judge or administrative law judge issued
after the Executive and his legal counsel urge that the aforementioned
confidentiality be preserved.
 
(c)           The foregoing covenants will not prohibit the Executive from
disclosing confidential or other information to other employees of CFC or its
affiliates or any third parties to the extent that such disclosure is necessary
to the performance of his duties under this Agreement.
 

 
 
 
 

12.           COMPLIANCE WITH SECTION 409A OF THE CODE: Notwithstanding anything
herein to the contrary, any payments to be made in accordance with this
Agreement shall not be made prior to the date that is 185 calendar days from the
date of termination of employment of the Executive if it is determined by CFC in
good faith that such payments are subject to the limitations set forth at
Section 409A of the Code and regulations promulgated thereunder, and payments
made in advance of such date would result in the requirement that Executive pay
additional interest and taxes in accordance with Section 409A(a)(1)(B) of the
Code.
 
13.           DEFINITIONS: The term "Cause" shall mean the Executive's personal
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and desist order, or material breach of any
provision of this Agreement. No act or failure to act by the Executive shall be
considered willful unless the Executive acted or failed to act with an absence
of good faith and without a reasonable belief that his action or failure to act
was in the best interest of CFC or its affiliates.
 
The term "Involuntary Termination" shall mean (i) termination of employment of
the Executive without Cause such that the Executive is no longer employed by the
Bank or any affiliate thereof; (ii) a reduction in the amount of the Executive's
base salary compared to the amount of Executive's base salary as of March 31 of
the most recent calendar year; (iii) a material adverse change in the
Executive's benefits, contingent benefits or vacation, other than as part of an
overall program applied uniformly and with equitable effect on all senior
officers of the Bank; (iv) a requirement that the Executive perform services
principally at a location more than 50 miles from Staunton, Virginia; or (v) a
material demotion of the Executive, including, but not limited to, a material
diminution of the Executive 's title, duties or responsibilities.
 
The term "Change of Control" shall mean any of the following events occurring:
(i) the acquisition by any "person" or "group" (as defined in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 ("Exchange Act")), other than CFC,
any subsidiary of CFC or their employee benefit plans, directly or indirectly,
as "beneficial owner" (as defined in Rule 13d-3, under the Exchange Act) of
securities of CFC representing twenty percent (20%) or more of either the then
outstanding shares or the combined voting power of the then outstanding
securities of CFC; (ii) either a majority of the directors of CFC elected at
CFC's annual stockholders meeting shall have been nominated for election other
than by or at the direction of the "incumbent directors" of CFC, or the
"incumbent directors" shall cease to constitute a majority of the directors of
CFC. The term "incumbent director" shall mean any director who was a director of
CFC on the Effective Date and any individual who becomes a director of CFC
subsequent to the Effective Date and who is elected or nominated by or at the
direction of at least two-thirds of the then incumbent directors; (iii) the
shareholders of CFC approve (x) a merger, consolidation or other business
combination of CFC with any other "person" or "group" (as defined in Sections
13(d) and 14(d) of the Exchange Act) or affiliate thereof, other than a merger
or consolidation that would result in the outstanding common stock of CFC
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into common stock of the surviving entity or a
parent or affiliate thereof) at least fifty percent (50%) of the outstanding
common stock of CFC or such surviving entity or a parent or affiliate thereof
outstanding immediately after such merger, consolidation or other business
combination, or (y) a plan of complete liquidation of CFC or an agreement for
the sale or disposition by CFC of all or substantially all of CFC's assets; or
(iv) any other event or circumstance which is not covered by the foregoing
subsections but which the Board of Directors of CFC determines to affect control
of CFC and with respect to which the Board of Directors adopts a resolution that
the event or circumstance constitutes a Change of Control for purposes of the
Agreement.
 
The Change of Control Date is the date on which an event described in (i), (ii),
(iii) or (iv) occurs.
 

 
 
 
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date referred to above.
 
 

    EXECUTIVE            
ATTEST:
 
By:
/s/          John Howerton                      

 

    COMMUNITY FINANCIAL CORPORATION            
ATTEST:
 
By:
/s/                                 

 

